[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                         ------------------------------------------- U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                      No. 05-15064                          June 12, 2006
                                Non-Argument Calendar                   THOMAS K. KAHN
                        --------------------------------------------          CLERK

                      D.C. Docket No. 02-01712-CV-P-NE

TYRON WHITE, et al.,

                                                         Plaintiffs,

DOYLE GRIMES, on behalf of Blake Grimes,
a minor, and on behalf of Cody Grimes, a minor,

                                                         Plaintiff-Appellant,

                                          versus

RICKY NICHOLS, in his official capacity,
DEXTER RUTHERFORD, in his official capacity,


                                                         Defendants-Appellees.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                      for the Northern District of Alabama
              ----------------------------------------------------------------

                                    (June 12, 2006)

Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

        Plaintiff-Appellant Doyle Grimes, on behalf of Cody Grimes, a minor,

appeals the grant of summary judgment in favor of Defendants-Appellees, Ricky

Nichols, principal of Lawrence County High School (“LCHS”) and Dexter

Rutherford, superintendent of the Lawrence County, Alabama, school system. Per

42 USC § 1983, Plaintiff claimed that Defendants’ school dress code ban on

clothing bearing a confederate flag constituted an unconstitutional violation of

First Amendment rights.1 No reversible error has been shown; we affirm.

        The district court concluded that Scott v. School Bd. of Alachua County,

324 F.3d 1246 (11th Cir. 2003), was controlling; we agree. In Scott, we

determined that an unwritten ban on the display of Confederate symbols imposed

by school officials constituted no violation of students’s First Amendment rights

when officials presented evidence of racial tensions existing within the school and

testified about fights that seemed to be racially based which had occurred in the

months preceding the ban. Id. at 1249. We accepted in Scott that “public school

students’ First Amendment rights are not forfeited at the school door,” but also

recognized that “those rights should not interfere with a school administrator’s



    1
    Suit was brought against Defendants in their official capacities; Plaintiff seeks no money
damages.

                                              2
professional observation that certain expressions have led to, and therefore could

lead to, an unhealthy and potentially unsafe learning environment.” Id. at 1247.

      Scott concluded that school officials appropriately may censor student

expression under either of two theories. First, citing Tinker v. Des Moines

Independent Comm. School Dist., 89 S.Ct. 733 (1969), and Denno v. School Bd.

of Volusia County, Fla., 218 F.3d 1267 (11th Cir. 2000), the Scott decision allowed

that student speech could be restricted based on a reasonable fear the expression

will disrupt discipline in the school. Id. at 1248. Second, citing Bethel School

District No. 403 v. Fraser, 106 S.Ct. 3159 (1986), and Denno, Scott allowed that,

even absent a showing that disruption was immediately likely, school officials --

charged with responsibility for developing good citizenship -- “must have the

flexibility to control the tenor and contours of student speech within school walls

or on school property.” Id.

      We need not revisit the reasoning of Scott: Scott constitutes binding

precedent in this Circuit. See Saxton v. ACF Indus., Inc., 254 F.3d 959, 960 n.1

(11th Cir. 2001) (under prior precedent rule we are bound to follow prior panel’s

precedent unless and until it is overruled by this Court sitting en banc or by

Supreme Court). Here, as in Scott, the record evidenced racial tensions at LCHS

preceding implementation of the ban; and testimony linked those racial tensions

                                          3
and incidents in which racial slurs were spoken to the display of the Confederate

flag on student clothing. Principal Nichols heard from students who reported

racial slurs spoken by fellow students wearing clothing bearing the Confederate

flag; heard concerns of faculty about potential racial unrest; received reports from

parents of minority students expressing concerns about racial discord (some of

which was attributed directly to the display of the Confederate flag at LCHS); and

heard from one minority student who complained of being intimidated and scared

to the point of feeling ill because she was surrounded by Confederate flags and

racial slurs.2

       Scott, recognizing that the Confederate flag evokes strong feelings, said

“[i]t is not only constitutionally allowable for school officials to closely contour

the range of expression children are permitted regarding such volatile issues, it is

their duty to do so.” Id. at 1249 (quoting the district court opinion). Under Scott,

the district court committed no reversible error when it concluded that Plaintiff

failed to show that his First Amendment rights were unconstitutionally infringed

by the imposition of the Confederate flag clothing ban.

       AFFIRMED.


   2
    We recognize, as did the district court, that Plaintiff disputes Principal Nichols’s recitation of
complaints he heard about the Confederate flag. But, also as the district court observed, Plaintiff
challenged Principal Nichol’s credibility; but Plaintiff proffered no evidence sufficient to create a
genuine issue of fact about the Principal’s testimony.

                                                  4